Citation Nr: 1515445	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  10-30 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for bilateral pes planus.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 29, 1981 to May 3, 1982. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral pes planus and assigned a noncompensable evaluation, effective June 17, 2009, and denied service connection for bilateral ankle, knee and leg disabilities. 

In his July 2010 substantive appeal, the Veteran requested that a Board hearing be scheduled in this matter.  However, in October 2010, the Veteran withdrew his request for a hearing.  Neither the Veteran nor his representative has made a renewed request for a hearing.

In a May 2012 rating decision, the RO increased the evaluation for bilateral pes planus from noncompensable to 10 percent, effective June 17, 2009.  Because an even higher evaluation was available for bilateral pes planus, and since the Veteran is presumed to seek the maximum available benefit for a disability, the claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2014, the Board denied an increased rating for bilateral pes planus.  The Veteran appealed this issue to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2015, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision as pertaining to the claim for an increased rating for bilateral pes planus and remanded the issue for readjudication. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeals.

This appeal is being REMANDED to the agency of original jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

In the January 2015 JMR, the parties determined the Board erred when it failed to provide an adequate statement of reasons or bases for its decision to deny the Veteran a higher rating for his bilateral pes planus.  38 U.S.C. § 7104(d)(1); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Specifically, the parties agreed that the Board failed to consider whether the Veteran could be awarded separate ratings for each foot under Diagnostic Code 5284.  Therefore, on remand, the Veteran should be afforded a VA examination to determine the extent of his various foot disabilities so that the Board may adequately determine the appropriateness of separate ratings.

Additionally, a remand is necessary in order to obtain an addendum to the Veteran's September 2014 ankle, knee and leg examination report.  The Veteran contends that he injured his ankles, knees and legs as a result of hiking, marching and running on uneven surfaces while in service and that his current ankle, knee and leg disabilities resulted from such activity.  The current post-service clinical evidence documents the diagnosis and treatment of a variety of feet and leg disabilities. 

The September 2014 VA examiner reviewed the claims file, examined the Veteran, and diagnosed bilateral chronic Achilles tendonitis and bilateral chondromalacia patellae with mild bilateral degenerative disc disease.  The examiner opined that these disabilities were less likely than not (less than 50 percent probability) incurred in or caused by in-service injury, event or illness.  The examiner reasoned that the Veteran's service treatment records were silent as to any complaints and/or treatment for ankle or knee disabilities.  However, the Board finds that such opinion is inadequate.  An examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, an addendum to the opinion by the physician or another qualified examiner, one that considers the Veteran's statements, is necessary to decide the claim.

Finally, given the need to remand for an addendum opinion, the AOJ should also attempt to obtain any outstanding VA treatment records.  The Board notes that the record currently contains VA treatment records dated through September 2014.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his service-connected pes planus since September 2014.  Thereafter, all identified records should be obtained.  

For private treatment records, if he provides the necessary release(s), assist the Veteran in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession. 

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral pes planus.  The examiner should also identify any and all diagnoses referable to the Veteran's feet, to specifically include plantar fasciitis, hallux valgus, bunions, heel spurs, Achilles enthesopathy and Achilles tendonitis.  The examiner is asked to indicate whether any such diagnoses are part and parcel of his service-connected disability; separate from such disability, but caused or aggravated by it; or separate from such disability, but at least as likely as not related to the Veteran's military service.

The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any medically indicated tests, such as x-rays, should be accomplished.  Examination findings should be reported to allow for application of pertinent rating criteria for foot disabilities. 

The examiner should specifically determine whether any foot disability should be characterized as moderate, moderately severe, or severe.  The examiner should address the functional impact that any foot disability has on the Veteran's employability. 

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

3.  In addition, after obtaining any outstanding treatment records, forward the Veteran's claims folder to the examiner who conducted the September 2014 VA ankle, knee and leg examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is asked to review the claims folder, to include the Veteran's statements, and address the following:

Based on the examination and review of the record, address whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed ankle disability is related to any incident of his military service, to include hiking, marching and running on uneven surfaces.

Based on the examination and review of the record, address whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed knee disability is related to any incident of his military service, to include hiking, marching and running on uneven surfaces.

Based on the examination and review of the record, address whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed leg disability is related to any incident of his military service, to include hiking, marching and running on uneven surfaces.

The examiner is to specifically consider and address the Veteran's contentions concerning the cause of his various disabilities.  If the examiner finds that these allegations do not support a finding that it is at least as likely as not that any of the Veteran's disabilities are related to the Veteran's military service, the examiner must explain in detail why he or she arrived at that conclusion.  The explanation must address the significance and meaning of the allegations in terms of the rest of the evidence of record or medical principles.

A complete rationale for all opinions expressed must be provided.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

4.  The AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a substantive statement of the case, and an appropriate period of time should be allowed for response.
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).







